UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-1306


SOUTHERN MANAGEMENT CORPORATION RETIREMENT TRUST,

                Plaintiff - Appellee,

          v.

CHAWKY BOUTROS JABALY,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Liam O’Grady, District
Judge. (1:11-cv-01362-LO-TRJ; 10-12956-BFK; 10-01478-BFK)


Submitted:   July 19, 2012                 Decided:   July 23, 2012


Before DUNCAN, AGEE, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Chawky Boutros Jabaly, Appellant Pro Se.    Paul Sweeney, YUMKAS
VIDMAR & SWEENEY, LLC, Annapolis, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Chawky       Boutros     Jabaly       appeals       from     the       district

court’s order dismissing as moot his appeal from the bankruptcy

court’s   order    imposing        sanctions      against       him    for    failing     to

comply with discovery and denying him a discharge in bankruptcy.

The    district    court     dismissed      the        appeal    because       the   order

appealed from was vacated upon the court’s acceptance of the

parties’ settlement agreement.                  Jabaly attempts in this appeal

to    challenge    the     order    accepting          the   settlement        agreement.

Because   Jabaly     did    not    appeal       from    that    order,       and   did   not

present his challenges to the agreement in the district court,

we decline to address these issues in this court.                            Accordingly,

we affirm the district court’s order.                        We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                                                   AFFIRMED




                                            2